Citation Nr: 1112617	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-47 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disorder.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for skin rash of the hands, forearms, and groin.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from November 1976 to August 1992 and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for skin rash of the hands, forearms, and groin is addressed in the REMAND portion below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has a current diagnosis of migraine headaches and credibly reports that his headaches began in service.



CONCLUSION OF LAW

A headache disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Migraine headaches

The Veteran seeks service connection for a headache condition.  He asserts that his headaches were aggravated by the recall to active duty.  During his January 2011 Board hearing, the Veteran testified that his headaches began when he was in Iraq, during his first tour of duty.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran complained of frequent or severe headaches during a June 1992 report of medical history.  The examiner noted that the Veteran had headaches but no more than any normal adult.  He was subsequently diagnosed with migraine headaches in February 2003 and again January 2006.  In July 2003, it was noted that the Veteran was diagnosed as having migraines in 1992.  During a January 2004 post- deployment assessment, the Veteran reported that he experienced headaches during the deployment.  

In April 2001 the Veteran was seen by a private physician for complaints of headaches.  He reported that he had headaches for the past 20 to 30 years and reported that his headaches have been more severe and longer lasting.  The diagnosis was migraine headaches.  In September 2005, the Veteran was again evaluated for headaches.  During the evaluation, the Veteran reported that his headaches became more frequent after 1992.  He stated that he had headaches up to 18 times per month that may last four hours up to three days.  The impression was migraines with and without aura.  Private medical records indicate that the Veteran continued to seek treatment for headaches.  

In January 2009, the Veteran was accorded a compensation and pension (C&P) neurological disorders examination.  During the examination the Veteran reported that he started having headaches at the temples.  The diagnosis was migraine headaches.  

During the January 2011 Board hearing, the Veteran testified that he did know he had migraines until he was in Iraq.  He stated that he thought he was tired and worn out and not getting enough sleep.  He described his headaches as starting at the back of his neck.  He further related his headaches to the heat, traveling at the time, and fatigue.  His private physician diagnosed the headaches as migraines after service but the Veteran reported that he had headaches while he was still in service.  He further testified that his headaches were rough during deployment.  

The Court has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran asserted that he has had headaches since his first period of active service.  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Indeed, the Veteran asserted that he has had headaches during and since his first period of active service.  Moreover, the Veteran testified that he was not aware that he was having migraine headaches during his period of service and attributed his symptoms to heat, traveling, and fatigue.  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds the reports of the Veteran's reports of headaches during and since discharge from service are highly credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his headache condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The evidence shows the Veteran complained of headaches in service and that he has credibly complained of continuing headaches since service and therefore continuity of symptomatology is established.  The Board concludes that service connection for a headache condition is warranted.  

Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Service connection for a headache disorder is granted.  


REMAND

Right ear hearing loss

The Veteran seeks service connection for right ear hearing loss.  He asserts that he was exposed to a great deal of noise while working on maintenance on large engines and equipment.  He complained during the hearing that his hearing is worse since his last examination.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

In light of the Veteran's testimony during the January 2011 Board hearing regarding increased hearing loss problems, the Veteran should be accorded a VA examination for an opinion as to whether the Veteran has a hearing loss disability and, if so, whether any current right ear hearing loss condition was incurred in service.

Rash - hands, forearms, and groin

The Veteran also seeks entitlement to service connection for a rash of the hands, forearms, and groin.  During the January 2011 Board hearing, the Veteran testified that his skin condition began in 1992 before separation from service.  

A January 2011 letter from a private physician noted that the Veteran had a rash on both hands, both forearms, and in his groin.  The physician found that the Veteran's rash might be secondary to Crohn's disease.  In that regard, the Board notes that the Veteran is service connected for irritable bowel syndrome.  The RO has not provided the Veteran with proper VCAA notice on the secondary aspect of the claim.  Thus, on remand, corrective notice should be provided.

In January 2009, the Veteran was accorded a C&P skin examination.  The examiner noted that none of the Veteran's medical records were available for review.  The examiner diagnosed the Veteran with tinea versicolor but did not address whether this condition began in service, is due to service, or is secondary to his service-connected irritable bowel syndrome.  Case law provides that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  The Veteran should be accorded another VA examination.  

The Veteran should also be requested to provide any additional relevant medical records from his private physician or sufficient information and authorization that would allow VA to seek those records on his behalf.  

During the January 2011 Board hearing the Veteran testified that he starting going to VA for medical treatment starting in 2007.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Ask the Veteran to submit any additional relevant medical records from private facilities since 1992, which are not already of record, or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(c).

2.  Associate with the claims folder VA medical records dating from 2007.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(c).

3.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection as secondary to the Veteran's service-connected irritable bowel syndrome.  

4.  Schedule the Veteran for an examination with regard to his claim for service connection for right ear hearing loss.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with right ear hearing loss since his discharge from active service.  The examiner is specifically requested to opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that a current right ear hearing loss disorder, if any, is related to active military service.  In that regard, the examiner's attention is directed to the fact that the Veteran is service-connected for hearing loss in the left ear.  A complete rationale for the examiner's opinion must be provided.  

5.  Schedule the Veteran for a VA examination to accurately determine both the current nature and etiology of the Veteran's claimed chronic skin disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic skin disorder had its onset during active service during his first period from November 1976 to August 1992, or his second period of active service from March 2003 to February 2004.  In that regard, the Veteran's attention is directed to the diagnoses of a rash on his legs, dermatitis, and verrucca noted in the STRs.  

If the examiner finds that it is not related to his active service, the examiner should provide an opinion as to whether any skin condition is at least as likely as not (50 percent probability or greater) proximately due to or the result of the service-connected irritable bowel syndrome, to include medications taken for the condition.  If the examiner responds in the negative then an opinion should be provided as to whether any skin condition found is at least as likely as not (50 percent probability or greater) aggravated (i.e., permanently worsened) beyond its natural progress by the service-connected irritable bowel syndrome condition, to include any medications taken therefore.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.   

6.  Ensure that the above directives have been properly accomplished and that any medical report that is found to be insufficient was returned to the examiner for clarification.  Then, after conducting any further development deemed warranted, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


